Citation Nr: 0124550	
Decision Date: 10/12/01    Archive Date: 10/18/01	

DOCKET NO.  00-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Whether a substantive appeal of a February 1999 rating 
decision granting the veteran an increased evaluation of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD) was timely filed.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from February 1974 to 
September 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision 
granting the veteran an increased evaluation of 50 percent 
for his service-connected PTSD.  

In a letter dated in July 2001, the Board notified the 
veteran and his representative that it intended to consider 
the timeliness of the veteran's substantive appeal as a 
preliminary matter.  The Board also furnished the veteran a 
summary of the applicable laws and regulations.  The Board 
notified the veteran and his representative that they had 60 
days from the date the letter was mailed to present evidence 
and/or argument, or request a hearing, on the question of 
timeliness of the appeal.  Responses from the veteran and his 
representative were received within the prescribed time limit 
and the case is now ready for appellate review.  The veteran 
has also submitted evidence relevant to the severity of his 
PTSD, a letter pertaining to reduction of compensation under 
38 C.F.R. § 3.665, and a letter indicating his willingness to 
appear at a hearing "if necessary."  A hearing is not 
necessary.  These matters are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  By rating action dated in February 1999, the RO granted 
the veteran an increased evaluation of 50 percent for his 
service-connected PTSD.

2.  The veteran was informed of the decision and his 
appellate rights by letter dated on February 16, 1999.

3.  The veteran submitted a timely notice of disagreement on 
June 8, 1999.

4.  By rating action dated June 28, 1999, the disability 
evaluation of the veteran's service-connected PTSD was 
increased by the RO from 50 percent to 70 percent.  

5.  Under a cover letter dated on July 8, 1999, the RO issued 
to the veteran and his representative a statement of the case 
(SOC) and a VA Form 9 with the filing instructions.

6.  Under a cover letter dated on January 3, 2000, the RO 
issued to the veteran and his representative a supplemental 
statement of the case (SSOC).  

7.  The veteran did not submit a substantive appeal within 
the one-year period following the February 16, 1999, 
notification of the rating action appealed or 60 days from 
the mailing date of the January 3, 2000, SSOC.


CONCLUSION OF LAW

The veteran's substantive appeal was not timely filed.  
38 C.F.R. §§ 5103A, 7105, 7108 (West 1991& Supp. 2001); 
38 C.F.R. §§ 20.302, 20.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

If an applicant fails to complete an appeal within the 
required time, it is incumbent on the Board to reject the 
appeal.  This is not a matter within the Board's discretion; 
the timeliness standards for filing appeals are prescribed by 
law.  Under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet those standards, "an application for review 
on appeal shall not be entertained."  The United States Court 
of Appeals for Veterans Claims has held that, in the absence 
of a timely substantive appeal, the proper action of the 
Board is to dismiss the claim.  Roy v. Brown, 5 Vet. App. 554 
(1993).  

In the normal course of VA adjudication, a claimant who 
wishes to appeal an adverse RO decision files a notice of 
disagreement and then, after the RO has filed a statement of 
the case, perfects an appeal to the Board by filing a 
substantive appeal to the Board.  See Grantham v. Brown, 114 
F.3d 1156, 1159 (Fed. Cir. 1997); Hamilton v. Brown, 4 Vet. 
App. 528, 533 (1993) (en banc), aff'd, 39 F.3d 1574, 1583-85 
(Fed. Cir. 1994); Bernard v. Brown, 4 Vet. App. 384 390-92 
(1993) (detailing the "series of very specific sequential, 
procedural steps that must be carried out" to acquire 
appellate review; 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 
(2000).  

The veteran initiates appellate review by filing a notice of 
disagreement and completes his appeal by filing a substantive 
appeal after the RO has issued an SOC.  The notice of 
disagreement must be filed within one year of the date of 
mailing of the RO's decision or determination.  A substantive 
appeal must be filed within 60 days from the date the RO 
mailed the SOC to the appellant or within the remainder of 
the one-year period from the date of the notification of the 
determination, whichever period ends later.  The date of 
mailing of the SOC will be presumed to be the same as the 
date of the SOC and the letter of notification of the 
determination will be presumed to be the same as the date of 
the letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(a)(b).  

The time limit for filing a substantive appeal may be 
extended for good cause shown.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  A request for such an extension must be 
in writing and must be made prior to expiration of the time 
limit for filing the substantive appeal or the response to 
the supplemental statement of the case.  38 C.F.R. § 20.303.  

In this case a RO rating decision dated on February 9, 1999 
granted the veteran's claim for an increased evaluation for 
service-connected PTSD to 50 percent.  The RO informed the 
veteran of this decision in a letter dated on February 16, 
1999.  At that time, the RO furnished procedural and 
appellate rights and explained the time limits and procedures 
for filing and perfecting an appeal.  The veteran thereafter 
submitted a timely notice of disagreement, which was received 
by the RO on June 8, 1999.  The RO issued an SOC on July 8, 
1999.  The SOC addressed the issue on appeal and was 
accompanied with a cover letter that informed the veteran as 
well as his representative that he must submit a VA Form 9, 
which was enclosed with the SOC, if he wished to continue his 
appeal within the time frame allowed.  The SOC and the cover 
letter were mailed to the veteran's then known address and 
were not returned as undeliverable.  

Information received from the Office of the Sheriff, County 
of Ontario, New York, in February 2000, indicated that the 
veteran had been confined in the Ontario County Jail since 
September 5, 1999, for several offenses and would be 
transferred at some time in the future to Elmira Correctional 
Facility.  

A VA Form 9, Substantive Appeal, was received from the 
veteran's representative dated May 1, 2000.  

In this case, the deadline for submitting the veteran's 
substantive appeal would have expired on February 16, 2000, 
one year from the date of mailing of the notification to the 
veteran by the RO of the action from which he appealed absent 
a request from the veteran for an extension.  The Board finds 
nothing in the record before it that can be construed as such 
a request.  

There are situations, however, where, when additional 
pertinent evidence is received during the time allowed for 
perfecting an appeal, VA must afford the claimant at least 60 
days from the mailing of a supplemental statement of the case 
to perfect an appeal even if the additional 60-day period 
would extend the expiration of the original appeal period.  
See VAOPGCPREC 9-97 (February 11, 1997).  Such evidence, 
consisting of VA clinical records and a VA examination report 
dated in June 1999, was received by the RO.  The evidence 
demonstrates that the veteran's PTSD was more severe than 
evaluated and, consequently, the disability evaluation for 
this disorder was increased to 70 percent by a rating action 
in June 1999.  A supplemental statement of the case was then 
furnished to the veteran and his representative on January 3, 
2000.  The veteran consequently had at least 60 days from the 
mailing date of the SSOC to respond and perfect an appeal.  
This constituted an extension beyond the expiration of the 
one-year period to at least March 3, 2000.  The veteran's 
substantive appeal, however, as previously noted, was dated 
May 1, 2000.  It thus was received by the RO well beyond the 
extended period provided as a result of the issuance of the 
January 3, 2000, SSOC.  

Accordingly, because the veteran did not timely file either a 
substantive appeal or a request for an extension do to so 
within the time period allowed, he is statutorily barred from 
appealing the February 1999 rating decision that granted an 
increased evaluation of 50 percent for his service-connected 
PTSD.  The Board does not have jurisdiction to consider an 
appeal from this decision.  See Roy, Supra.  


ORDER

The appeal of the February 1999 rating decision granting the 
veteran an increased evaluation of 50 percent for 
service-connected PTSD is dismissed.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

